FORM N-1A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No.[] Post-Effective Amendment No. 36 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 30 (Check appropriate box or boxes.) BRUCE FUND, INC. (Exact name of Registrant as Specified in Charter) 20 North Wacker Drive Suite 2414 Chicago, Illinois60606 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code:(312) 236-9160 Robert B. Bruce 20 North Wacker Drive Suite 2414 Chicago, Illinois 60606 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: Continuous Offering It is proposed that this filing will become effective (check appropriate box) Ximmediately upon filing pursuant to paragraph (b) of Rule 485 on (date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(l) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BRUCE FUND, INC. BRUFX PROSPECTUS Management of the Bruce Fund, a diversified, open-end no-load management company, attempts to achieve the Fund’s objective of long-term capital appreciation primarily through investments in common stock and debt securities; income is a secondary consideration.The Fund may also invest in other securities. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. October 28, 2011 TABLE OF CONTENTS SUMMARY SECTION 3 Investment Objective 3 Fees and Expenses of the Fund 3 Principal Investment Strategies 4 Principal Risks 4 Performance 6 Portfolio Management 7 Purchase and Sale of Fund Shares 7 Tax Information 7 ADDITIONAL INFORMATION ABOUT THE FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 8 Principal Investment Strategies of the Fund 8 Principal Risks of Investing in the Fund 9 Investor Profile 11 Additional Information About Investments 11 Investment Restrictions 12 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUND 12 SHAREHOLDER INFORMATION 13 Pricing of Fund Shares 13 Fair Value Pricing 14 Purchase of Fund Shares 15 Tax Sheltered Retirement Plans 16 Other Purchase Information 16 Redemption of Fund Shares 17 Dividends and Distributions 18 Tax Consequences 19 Market Timing Policy 20 FINANCIAL HIGHLIGHTS 21 FOR MORE INFORMATION Back Cover SUMMARY SECTION Investment Objective The investment objective of the Bruce Fund (the “Fund”) is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) NONE Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0. 57 % Distribution (12b-1) Fees % Other Expenses 0. 25 % Acquired Fund Fees and Expenses1 0. 02 % Total Annual Fund Operating Expenses 0. 84 % 1 Acquired Fund Fees and Expenses are not used to calculate the Fund’s net asset value and do not correlate to the ratio of Expenses to Average Net Assets found in the “Financial Highlights” section of this Prospectus. Expense Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years $
